Bloodworth, J.
The motion for a new trial contains no special grounds, there is some evidence to support the verdict, and “whenever there is any evidence, however slight, to support a verdict which has been approved by the trial judge, this court is absolutely without authority to control the judgment of the trial court.” Toole v. Jones, 19 Ga. App. 24 (90 S. E. 732). See Journigan v. State, 38 Ga. App. 741 (2) (145 S. E. 500), and eit.

Judgment affirmed.

Broyles, O. J., cm id Luke, J., concur.